Citation Nr: 1030613	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-18 398	)	DATE
	)
	)


THE ISSUE

Whether a September 12, 2005, decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service connection 
for a knee disorder, a hip disorder, and a low back disorder, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to July 1992.

This matter is before the Board as an original action on the 
motion of the Veteran in which she alleges CUE in a September 12, 
2005 Board decision.  

The Veteran also submitted a motion for reconsideration of the 
September 12, 2005 Board decision, which the Board denied in 
separate, June 2008 decision.    

Additionally, the Veteran appealed the Board's September 12, 
2005, decision to the Court of Appeals for Veterans Claims 
(Court).  In January 2010, the Court issued an Order dismissing 
her appeal on the basis that she did not timely file a Notice of 
Appeal within 120 days of the Board decision, as required by 38 
U.S.C. § 7266(a).  


FINDINGS OF FACT

1.  In a September 12, 2005, decision, the Board denied the 
Veteran's claims of service connection for a knee disorder, a hip 
disorder, and a low back disorder.

2.  The correct facts, as they were known at the time of the 
September 12, 2005, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied. 


CONCLUSION OF LAW

The September 12, 2005, Board decision denying entitlement to 
service connection for a knee disorder, a hip disorder, and a low 
back disorder, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is contending that a September 12, 2005, Board 
decision contains CUE.  

As an initial matter, the Board notes that VA's duties to notify 
and assist are not applicable to CUE claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also 
Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

With regard to the merits of the Veteran's claim, a prior Board 
decision, pursuant to 38 U.S.C.A. § 7111, may be reversed or 
revised on the grounds of CUE.  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to the 
Board's Rules of Practice at 38 C.F.R. §§ 20.1400--1411.  A 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact or 
law in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but for 
the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on 
CUE must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a 
very specific and rare kind of error.  It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal that, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the complained of error 
cannot constitute CUE.  38 C.F.R. § 20.1403(c); see also Bustos 
v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly 
holding that in order to prove the existence of CUE, a claimant 
must show that an error occurred that was outcome-determinative, 
that is, an error that would manifestly have changed the outcome 
of the prior decision).

Examples of situations that are not CUE include (1) a new medical 
diagnosis that "corrects" an earlier diagnosis considered in a 
Board decision; (2) the Secretary's failure to fulfill the duty 
to assist; and (3) disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the 
otherwise correct application of a statute or regulation where, 
subsequent to the Board decision, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).  

In the present case, as a threshold matter, the Board finds that 
the arguments advanced by the Veteran allege CUE with the 
requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching 
this conclusion, the Board takes notice that the Veteran is 
prosecuting this claim pro se.  Although generally CUE motions 
must be pled specifically, a Veteran's pro se motion must be read 
sympathetically, notwithstanding the specific pleading 
requirements set forth in the regulations.  Further, the 
"manifestly changed outcome" pleading requirement may be 
inferred from pro se pleadings, even though not explicitly 
stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 
(2006).  Accordingly, the Board finds that the Veteran's motion 
adequately sets forth an alleged specific error of fact or law in 
accordance with 38 C.F.R. § 20.1404(b).  Therefore, the Board 
will proceed with an analysis of the Veteran's motion.

The Veteran does not contend that any of the correct facts, as 
they were known at the time, were not before the Board at the 
time of the September 2005 decision.  Nor does she maintain that 
any statutory or regulatory provisions were incorrectly applied 
in the September 12, 2005, Board decision.  Rather, the Veteran 
asserted in her March 2008 motion that the September 12, 2005, 
Board decision contains CUE because she was not provided a Board 
hearing.  

In the September 12, 2005, decision, the Board noted that the 
Veteran had been scheduled for a Board hearing in August 2005 at 
her request, but that she failed to appear for the proceeding.  
The Board went on to observe that the Veteran did not explain the 
reason for her absence at the hearing or request to reschedule 
the hearing.  For these reasons, the Board found that, pursuant 
to 38 C.F.R. § 20.702(d) (2004), the Veteran's appeal would be 
adjudicated as if she withdrew her hearing request.  

The Veteran now asserts that she missed the Board hearing because 
she was in the process of moving to a different state at that 
time and "mixed up [her] dates" due to the move.  She 
subsequently contacted the RO in December 2006 to try to 
reschedule the hearing, but was unsuccessful, even though the RO 
told her it would be done within 30 days.  She feels this 
constitutes "lack of assistance" by the RO.  

For three reasons, the Board finds that the Veteran's CUE claim 
must fail.  

First, the September 12, 2005, Board decision did not misapply 
the known facts or law extent at the time of the decision.  The 
Veteran is arguing, essentially, that there was a breach in VA's 
duty to assist by not scheduling her for a new hearing.  She 
specified in her March 2008 CUE motion that she feels it was 
error for her "case [to be] closed" due to "lack of assistance 
from the [RO]."  She wrote that she called the RO in December 
2006, but they misinformed her that her hearing could be 
rescheduled.  At most, however, this constitutes a breach of the 
VA's duty to notify and assist, which does not constitute CUE.  
See Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002).  
Accordingly, CUE is not shown in the September 12, 2005, Board 
decision on this basis.  

Second, the law at the time of the September 12, 2005, Board 
decision provided that "[a] hearing on appeal will be granted if 
[a Veteran] . . . expresses a desire to appear in person."  38 
C.F.R. § 20.702 (2005).  A Veteran must be "notified of [the] 
time and place" of the hearing.  38 C.F.R. 20.702(b).  Any 
request for a change in a scheduled hearing date must be 
submitted "within 60 days from the date of the letter of 
notification of the time and place of the hearing, or not later 
than two weeks prior to the scheduled hearing date, whichever is 
earlier."  38 C.F.R. 20.702(c)(1).  After this time period, the 
scheduled hearing date would become fixed unless a motion for a 
new hearing date was submitted setting for "good cause" for the 
motion.  38 C.F.R. 20.702(c)(2).  If a Veteran failed to appear 
at a hearing, the claim would "processed as though the request 
for a hearing had been withdrawn," unless a motion for a new 
hearing date was submitted to the Board "in writing [and] not 
more than 15 days following the original hearing date; and [it] 
must set forth the reason, or reasons, for the failure to appear 
at the originally scheduled hearing and the reason, or reasons, 
why a timely request for postponement could not have been 
submitted."  38 C.F.R. 20.702(d).  

Here, as indicated, the Veteran requested a Board hearing in her 
substantive appeal, which was received by the RO in April 2001.  
In light of her hearing request, she was scheduled for a Board 
hearing to be held on August 24, 2005, in Washington, DC.  She 
was sent notice of the hearing by a May 2005 notice letter.  
Prior to the hearing, she did not respond to the May 2005 notice 
letter or otherwise notify VA that she would be unable to attend 
the hearing or request that the hearing be postponed.  See 38 
C.F.R. 20.702(c).

Then, after her failure to appear at the hearing, she did not 
submit a written motion to the Board for a new hearing with 15 
days of the missed hearing.  Plus, neither she nor her service 
representative notified the Board prior to its decision why she 
failed to appear at the Board hearing.  Her service 
representative submitted an Informal Hearing Presentation in 
August 2005 setting forth its reasons for supporting her claim.  
The representative noted that she failed to appear at the 
hearing, but did not indicate the reason for her failure to 
appear at the scheduled hearing.  In other words, the Veteran's 
reasons for failing to appear at the Board hearing were not 
before the Board at the time of its September 12, 2005, decision 

To the contrary, the Veteran now specifies (in her March 2008 CUE 
motion) that she called the RO on December 15, 2006, to request a 
new hearing date.  This request, however, was (1) by phone, (2) 
to the RO, and (3) more than 15 days after the August 24, 2005, 
hearing date.  Therefore, even if it had been received prior to 
the Board's decision, it would not have met the requirements of 
38 C.F.R. 20.702(d).  

Accordingly, the Board, at the time of the September 2005 
decision, correctly found that her hearing request had been 
withdrawn.  See 38 C.F.R. 20.702.  

The Veteran's CUE must also fail because she has not shown that 
testifying in a Board hearing would have manifestly changed the 
outcome of the Board's September 12, 2005, decision.  See 38 
C.F.R. § 20.1403(a).  In fact, the claims file at the time of the 
Board's September 2005 decision already contained numerous, 
duplicative written statements in which the Veteran reiterated 
her contentions concerning the claims.  She has not indicated 
that her hearing testimony would have been materially different.  
Accordingly, the Board finds that it is not absolutely clear that 
a different result would have ensued had the Board not found that 
the Veteran's hearing request been withdrawn.  See 38 C.F.R. § 
20.1403(c); Bustos, 179 F.3d at 1380-81.  

In summary, the Veteran has not shown that the September 12, 
2005, Board decision contains CUE on the basis that the Board 
found that she had withdrawn her Board hearing request.  See 38 
C.F.R. § 20.1403.  

In further support of her CUE claim, the Veteran wrote in March 
2008 that she now has additional evidence supporting her claim of 
service connection for a low back disability.  The additional 
evidence consists of a February 2007 magnetic resonance imaging 
scan (MRI) report.  This evidence, however, was not before the 
Board in September 2005.  Rather, it was created subsequent to 
the Board's decision.  Such newly developed facts do not provide 
a basis for finding CUE in a prior decision.  See Russell v. 
Principi  3 Vet. App. 310, 313 (1992).

As a final matter, the Board points out that the Veteran wrote in 
support of her CUE claim that she was unable to timely file her 
appeal to the Court due to the RO's "lack of information and 
assistance."  This, however, is not an attack on the September 
12, 2005, Board decision.  Accordingly, it does not provide a 
basis for finding CUE in that decision.  See 38 C.F.R. 
§ 20.1400(a).  Moreover, as courts have made clear, the Court is 
unrelated to the Department of Veterans Affairs.  See Abbs v. 
Principi, 237 F.3d 1342, 1347-48 (Fed. Cir. 2001); Reed v. 
Principi, 17 Vet. App. 380, 385 (2003).  The issue of the 
Veteran's filing of a timely appeal to the Court is not within 
the scope of the Board's appellate jurisdiction.  In any event, 
the Veteran is simply alleging a duty to assist error, which 
cannot rise to the level of CUE.  See, Cook, 318 F.3d at 1344-45.  
For these reasons, the Veteran's assertions with regard to her 
filing of an appeal to the Court do not provide a basis for 
finding CUE in the September 12, 2005, Board decision.  

In light of the foregoing, the Board finds that the Veteran has 
not established that any of the correct facts, as they were known 
at the time, were not before the Board on September 12, 2005.  
Nor has the Veteran shown that, but for incorrect application of 
statutory or regulatory provisions, the outcome of the claims 
would have been manifestly different.  Accordingly, the Board 
concludes that there was no CUE in the September 12, 2005, Board 
decision, that denied entitlement to service connection for a 
knee disorder, a hip disorder, and a low back disorder.  


ORDER

The Veteran's motion to revise or reverse the September 12, 2005, 
Board decision that denied her claims of service connection for a 
knee disorder, a hip disorder, and a low back disorder, is 
denied.



                       
____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



